Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:  
claim 26, line 2 reads “comprise a locking knob” and should read “comprises a locking knob”
claim 28, line 2 reads “comprise a self-propelled key” and should read “comprises a self-propelled key”
claim 29, line 2 reads “comprise a locking knob” and should read “comprises a locking knob”
claim 38, line  reads “said locking assembly are also adapted” and should read “said locking assembly is also adapted”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 recites the limitation "a self-propelled switch" in line 3. It is unclear if this is the same component as the “self-propelled switch” set forth in Claim 25 line 6.  Examiner has interpreted the self-propelled switch in Claim 31 to be the same as that established in Claim 25.
Claim 32 recites the limitation "said pulling rod" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "a second starting unit" in 2.  There is insufficient antecedent basis for a first starting unit in claims 34 or 25. 
Claim 34 recites the limitation "a motor rotation switch" in 2.  There is insufficient antecedent basis for a motor in claims 34 or 25. 
Claim 41 recites the limitation "said sliding needle" in 2.  There is insufficient antecedent basis for a sliding needle in claims 41 or 37. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staples et al. (US 6082083 A) hereinafter “Staples”.

Regarding Claim 25, Staples discloses a control panel, comprising a pushing rod (22) connected to a machine body (housing 4); 
a panel assembly (escutcheon plate 40) reciprocatingly sliding on said pushing rod; 
a locking assembly (lock 64) connected to said panel assembly, said locking assembly being adapted to lock said panel assembly on said pushing rod and unlock said panel assembly from said pushing rod; and 
a self-propelled switch (cable 18, attached to ear rotatable link 58), wherein when the self-propelled switch is triggered, a device, in which said control panel is disposed, can be switched from a manual-power driving mode to a self-propelled driving mode.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Staples (US 6082083 A) in view of Yanai (US 8839692 B2).

Regarding Claim 26, Staples discloses the control panel as claimed in claim 25, wherein said locking assembly comprise a locking knob (64) connected to said panel assembly, and at least one locking shaft (52) connected to said locking knob and latched with said pushing rod, wherein when said locking shaft enters into the pushing rod, said panel assembly is locked on the pushing rod.
Staples does not disclose wherein said locking shaft exits from said pushing rod.
In similar walk-behind power equipment, Yanai (see Fig. 4-5) discloses a locking assembly for a panel with a locking knob (125), wherein a locking shaft (126, 127) can exit from a pushing rod (54, 55) to allow the panel to slide on the pushing rod. 
It would be obvious to one of ordinary skill in the art to provide the panel disclosed by Staples with the locking assembly disclosed by Yanai as a way to lock the panel at more than one location on the pushing rods, allowing an operator to set the power equipment in the self-propelled mode at varying speeds. 
Regarding Claim 27, Staples, in view of Yanai, discloses the control panel as claimed in claim 26, wherein said panel assembly comprises a first switch unit (Yanai: 46, see Fig. 5) connected with said 
Regarding Claim 28, Staples, in view of Yanai, discloses the control panel as claimed in claim 27, wherein said first switch unit comprises a self-propelled key (Yanai: 46) connected with said locking knob, said locking knob driven to rotate by rotating said self-propelled key.
Regarding Claim 29, Staples, in view of Yanai, discloses the control panel as claimed in claim 27, wherein said first switch unit further comprises a positioning assembly (Yanai: 122a, 123a) connected with said self-propelled key, wherein said positioning assembly is adapted to fix said self-propelled key.
Regarding Claim 30, Staples, in view of Yanai, discloses The control panel as claimed in claim 27, wherein said first switch unit further comprises a self-propelled key knob (Yanai: 47) assembled on said self-propelled key, wherein said self-propelled key is driven to move upwardly and downwardly by said self- propelled key knob.
Regarding Claim 31, Staples, in view of Yanai, discloses the control panel as claimed in claim 27, wherein when the locking knob rotates to bring locking shaft to unlock said panel assembly, and simultaneously touches and triggers the self-propelled switch.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Staples (US 6082083 A) in view of Long (US 5203147 A).

Regarding Claim 32, Staples discloses the control panel as claimed in claim 25, further comprising a pulling rod (72).
Staples does not disclose wherein said control panel comprises a starting switch arranged on said panel assembly, said panel assembly comprises a first starting unit disposed on said panel assembly, said first starting unit comprises a starting key disposed on the panel assembly and being moveable 
In the same field of endeavor, Long discloses a pulling rod (30), starting key (64) and starting switch (40), wherein when said starting key is inserted and said pulling rod is rotated, said starting switch is connected (see Fig. 3-4). 
It would be obvious to one of ordinary skill in the art to provide the control panel disclosed by Staples with the starting switch and starting key disclosed by Long as a way to ensure the power equipment is only started intentionally.  
Regarding Claim 33, Staples, in view of Long, discloses the control panel as claimed in claim 32, wherein said pulling rod comprises a compression block (see Fig. 3, the block rotates about pin 31) adapted to push said starting key to touch said starting switch as said pulling rod rotates, wherein a distance between said starting switch and said compression block is larger than a translation distance of said compression block caused by the rotation thereof.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Staples (US 6082083 A) in view of Yang (CN 104686049 A).

Regarding Claim 34, Staples discloses the control panel as claimed in claim 25.
Staples does not disclose wherein said control panel comprises a motor rotation switch and a starting unit comprising a button unit, a connecting assembly, and an operating assembly; 
wherein said button unit moves downwardly to press said connecting assembly connecting with said operating assembly and said connecting assembly is driven to move and press said motor rotation switch by moving said operating assembly, in such a manner that said motor rotation switch is triggered.
In the same field of endeavor, Yang discloses a motor rotation switch, button unit (13), connecting assembly, and operating assembly (see abstract, Fig. 1-11).
It would be obvious to one of ordinary skill in the art to provide the control panel disclosed by Staples with the switch and operating assembly disclosed by Yang as a way to start the power equipment motor. 
Regarding Claim 35, Staples, in view of Yang, discloses the control panel as claimed in claim 34, wherein said operating assembly comprises: 
a pulling rod (11) movably connected to said panel assembly and a pulling plate (291) driven by said pulling rod; 
said button unit comprises a pressing head suitable for receiving a pressing operation; 
said connecting assembly comprises a sliding plate (251) moveably connected with said panel assembly and a hanging plate (271) movably connected with said sliding plate, wherein said pressing head is arranged on the upper part of said hanging plate, one end of said hanging plate is located on the upper part of said pulling plate, said pressing head is pressed down to engage said hanging plate and said pulling plate, and said hanging plate is driven to move by moving said pulling plate driven by said pulling rod; and said sliding plate is driven to move along said panel assembly to trigger said motor rotation switch through said hanging plate.
Regarding Claim 36, Staples, in view of Yang, discloses the control panel as claimed in claim 35, characterized in that a pressing head button is arranged and connected at the upper end of said pressing head, and said pressing head is driven to move downward by pressing said pressing head button.


Claims 37, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Staples (US 6082083 A) in view of Niemela (US 5442901 A).

Regarding Claim 37, Staples discloses a power device (lawn mower 2), comprising: 
a housing (4), 
a motor (10) located in the housing and adapted to provide working power for said power device, and adapted to provide self-propelled power for said power device; 
a control panel (40), said control panel having a pushing rod (22) extending outward from the inner of said housing and providing a guideway, and a panel assembly sliding along said guideway, said control panel comprising a locking assembly (64) connected to said panel assembly, said locking assembly being adapted to lock said panel assembly on said pushing rod and unlock said panel assembly with said pushing rod, the control panel further comprising a self-propelled switch (18, 58) connected with said motor for controlling the motor; 
wherein when the self-propelled switch is triggered, the motor begins to work and change the device from a manual-power driving mode to a self-propelled driving mode.
Staples does not disclose a second motor located in the housing and adapted to provide self-propelled power for said power device.
In a similar walk behind mower, Niemela discloses two electric motors, one adapted to provide self-propelled power (24), and the other adapted to provide working power (20). 
It would be obvious to one of ordinary skill in the art to provide Staples with two electric motors to drive the blade separately from the wheels, as disclosed by Niemela, as an alternative design for the same mower. 
Regarding Claim 42, Staples, in view of Niemela, discloses the power device as claimed in claim 37, wherein said power device further comprises a reset apparatus (32) arranged between said two guideways on both sides of said pushing rod, said reset apparatus is adapted to reset the location of said panel assembly.
Regarding Claim 43, Staples, in view of Niemela, discloses the power device as claimed in claim 42, wherein said reset apparatus comprises a reset rod (52) connected to said panel assembly and said pushing rod, and a reset rod return spring (62) sleeved on said reset rod, one end of said reset rod return spring connected to said pushing rod, wherein said reset rod is driven to rotate around said pushing rod by the movement of said panel assembly, said reset rod is driven rotate back by said reset rod return spring, in such a manner that said panel assembly moves back to its original position.


Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Staples in view of Niemela as applied to claim 37 above, and further in view of Yanai (US 8839692 B2).

Regarding Claim 38, Staples, in view of Niemela, discloses the power device as claimed in claim 37, wherein said self-propelled switch is adapted to start or close said first motor, 
Staples does not disclose wherein when said power device is in the self-propelled driving mode, said locking assembly is also adapted to fix the self- propelled speed of said power device at different values, in such a manner that said power device switched in the variable speed self-propelled mode and the constant speed self-propelled mode.
In similar walk-behind power equipment, Yanai (see Fig. 4-5) discloses a locking assembly for a panel with a locking knob (125), wherein a locking shaft (126, 127) can exit from a pushing rod (54, 55) to allow the panel to slide on the pushing rod. 
It would be obvious to one of ordinary skill in the art to provide the panel disclosed by Staples with the locking assembly disclosed by Yanai as a way to lock the panel at more than one location on the pushing rods, allowing an operator to set the power equipment in the self-propelled mode at varying speeds. 
Regarding Claim 39, Staples, in view of Niemela and Yanai, discloses the power device as claimed in claim 38, wherein several positioning holes (Yanai: 54a, 55a) are arranged at different positions of said pushing rod, said locking assembly are adapted to lock the panel assembly at different position of said different positioning holes.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Staples in view of Niemela as applied to claim 37 above, and further in view of Kaskawitz (US 20140345416 A1).

Regarding Claim 40, Staples, in view of Niemela, discloses the power device as claimed in claim 37.
Staples does not disclose wherein said panel assembly comprises a sliding potentiometer connected to said first motor; said sliding potentiometer comprises a potentiometer base and a sliding needle movably connected to said potentiometer base, according to the moving distance of said sliding needle on said potentiometer base, said first motor adjusts the rotation speed to adjust the self-propelling speed of said power device.
In a similar walk behind mower, Kaskawitz discloses a potentiometer (32) attached to the control panel of the mower and used to electrically communicate with a control unit of the power output of the wheels.
It would be obvious to one of ordinary skill in the art to provide the control panel self-propelled switch disclosed by Staples with a potentiometer, as disclosed by Kaskawitz, as a way to convert the displacement of the handle into a speed output by the self-propelling motor without using a cable. 
Regarding Claim 41, Staples, in view of Niemela, discloses the power device as claimed in claim 37.
Staples does not disclose wherein the acceleration of said sliding needle as moving within [0, s1] is less than the acceleration of said sliding needle as moving within [s1, s2], wherein S1 represents a relative displacement distance between said panel assembly and said guideway as the preset first distance, and S2 represents a relative displacement distance between said panel assembly and said guideway as the maximum distance.
The examiner takes Official Notice that it is well known in the art that the sliding needle of a potentiometer can measure relative displacement between moving components. 
It would be obvious to one of ordinary skill in the art to provide the control panel with a potentiometer to measure the displacement between the control panel and guideway.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/M.I.R./Examiner, Art Unit 3671